DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “a predetermined fault criterion” is indefinite because it fails to particularly point out and distinctly define what is meant by “criterion”. The Examiner suggests adding the limitations of claim 16 into claim 1 to overcome the rejection. 
Secondly, the recitation “space vector voltage” is indefinite because the term “space vector” is not usually used to define a voltage to one of ordinary skill in the art. Therefore, it is unclear what a “space vector voltage” actually is. The Examiner suggests adding the limitations of claim 2 into claim 1 to overcome the rejection.
Regarding claim 12, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 17, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Secondly, the recitation “a predetermined fault criterion” is indefinite because it fails to particularly point out and distinctly define what is meant by “criterion”. The Examiner suggests removing the phrase “in particular” to overcome the rejection. The Examiner also suggest cancelling claim 19 as it recites the same criterion. 
Finally, the recitation “space vector voltage” is indefinite because the term “space vector” is not usually used to define a voltage to one of ordinary skill in the art. Therefore, it is unclear what a “space vector voltage” actually is. The Examiner suggests adding the limitations of claim 2 into claim 17 to overcome the rejection.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100052322 A1 to Fortmann et al. is considered to be the closest prior art to the present invention. Fortmann et al. discloses specifying a reactive current depending on a positive sequence voltage during normal operation [0034]. However, during a fault, it uses both positive and negative sequence voltages to specify the reactive current [0035].  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832